rent-a-center inc and affiliated subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date p a domestic_corporation is the parent of numerous wholly owned subsidiaries including l a bermudian corporation p conducted its business through stores owned and operated by its subsidiaries the other subsidiaries and l entered into contracts pursuant to which each subsidiary paid l an amount determined by actuarial calculations and an alloca- tion formula relating to workers’ compensation automobile and general liability risks and in turn l reimbursed a por- tion of each subsidiary’s claims relating to these risks p’s subsidiaries deducted as insurance expenses the payments to l in notices of deficiency issued to p r determined that the payments were not deductible held p’s subsidiaries’ pay- ments to l are deductible pursuant to sec_162 as insurance expenses val j albright and brent c gardner jr for petitioners r scott shieldes and daniel l timmons for respondent foley judge respondent determined deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure relating respectively to rent-a-center inc rac and its subsidiaries’ and years in issue consolidated federal_income_tax returns the issue for decision is whether payments to legacy insurance co ltd legacy were deductible pursu- ant to sec_162 sec_2 as insurance expenses findings_of_fact rac a publicly traded delaware corporation is the parent of a group of approximately affiliated subsidiaries collec- respondent in his amended answer asserted an additional dollar_figure deficiency relating to unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule ref- erences are to the tax_court rules_of_practice and procedure verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports tively petitioner during the years in issue petitioner was the largest domestic rent-to-own company through stores owned and operated by rac’s subsidiaries petitioner rented sold and delivered home electronics furniture and appli- ances the stores were in all states the district of columbia puerto rico and canada from through petitioner’s company-owned stores increased from to big_number during the years in issue rac’s subsidiaries owned between big_number and big_number stores had between big_number and big_number employees and operated between big_number and big_number insured vehicles i petitioner’s insurance program in american insurance group aig in response to a claim against rac’s directors and officers d o withdrew a previous offer to renew rac’s d o insurance_policy to address this problem rac engaged aon risk consultants inc aon which convinced aig to renew the policy impressed with aon’s insurance expertise and concerned about its growing insurance costs petitioner engaged aon to analyze risk management practices and to broker workers’ compensation automobile and general liability insurance with aon’s assistance petitioner developed a risk manage- ment department and improved its loss prevention program prior to date travelers insurance co travelers provided petitioner’s workers’ compensation automobile and general liability coverage through bundled policies pursuant to a bundled policy an insurer provides coverage and con- trols the claims administration process ie investigating evaluating and paying claims travelers paid claims as they arose and withdrew amounts from petitioner’s bank account to reimburse itself for any claims less than or equal to peti- tioner’s deductible ie a portion of an insured claim for which the insured is responsible pursuant to a predeter- mined formula each store was allocated and was responsible for paying a portion of travelers’ premium costs in after receiving a dollar_figure million invoice from travelers for claim handling fees petitioner became dissatisfied with the cost and inefficiency associated with its bundled policies on date petitioner with the assistance of aon obtained unbundled workers’ compensation automobile and verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner general liability policies from discover re pursuant to an unbundled policy an insurer provides coverage and a third- party administrator manages the claims administration process discover re underwrote the policies multiple insurers provided coverage and specialty risk services inc srs a third-party administrator evaluated and paid claims petitioner and its staff of licensed adjusters had access to srs’ claims management system and monitored srs to ensure the proper handling of claims this arrange- ment gave petitioner greater control_over the claims adminis- tration process petitioner pursuant the discover re policies’ deductibles was liable for a specific amount of each claim against its workers’ compensation automobile and general liability policies eg pursuant to it sec_2002 workers’ com- pensation policy petitioner was liable for the first dollar_figure of each claim petitioner’s retention of a portion of the risk resulted in lower premiums ii legacy’s inception to increasingly concerned about between and petitioner rapidly expanded and became its growing risk management costs in after analyzing petitioner’s insurance program aon suggested that petitioner form a wholly owned insurance_company ie a captive aon rep- resentatives informed david glasgow petitioner’s director of risk management about the financial and nonfinancial bene- fits of forming a captive aon convincingly explained that a captive could help petitioner reduce its costs improve effi- ciency obtain otherwise unavailable coverage and provide accountability and transparency mr glasgow presented the proposal to petitioner’s senior management who concurred with mr glasgow’s recommendation to further explore the formation of a captive petitioner’s senior management directed aon to conduct a feasibility study ie relying on petitioner’s workers’ compensation automobile and general the following insurers provided coverage u s fidelity guarantee co fidelity guaranty insurance co discover property and casualty insurance co st paul fire marine co of canada and fidelity guar- anty insurance underwriters inc srs was affiliated with the hartford insurance co a well-established insurer and did not have a contract with discover re verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports liability loss data and to prepare loss forecasts and actuarial studies petitioner engaged kpmg to analyze the feasibility study review tax considerations and prepare financial projections aon in the feasibility study recommended that the captive be capitalized with no less than dollar_figure million before deciding where to incorporate the captive rac analyzed projected financial data and reviewed multiple locations on date rac incorporated and capitalized with dollar_figure mil- lion legacy a wholly owned bermudian subsidiary legacy opened an account with bank of n t butterfield and son ltd and on date filed a cla sec_1 insur- ance company registration application with the bermuda monetary authority bma which regulated bermuda’s financial services sector a cla sec_1 insurer may insure only the risk of its shareholders and affiliates must be capitalized with at least dollar_figure and must meet a minimum solvency margin calculated by reference to the insurer’s net pre- miums general business_assets and general business liabil- ities see insurance act sec_4b appleby berm insurance returns and solvency regulations appleby reg schedule i figure b berm during the years in issue the bma had the authority to modify pre- scribed requirements through both prospective and retro- active directives for special allowances see insurance act sec_56 legacy planned to insure petitioner’s liabilities for the period beginning in and ending date pro- posed period aon informed petitioner that coverage pro- rac contributed dollar_figure million of cash and received big_number shares of legacy capital stock with a par_value of dollar_figure legacy elected pursuant to sec_953 to be treated as a domestic cor- poration for federal_income_tax purposes in addition legacy engaged aon insurance managers bermuda ltd to monitor legacy’s compliance with bermudian regulations and to provide management financial and admin- istrative services the bermuda insurance act the insurance accounts regulations and the insurance returns and solvency regulations reference general busi- ness admitted and relevant assets see insurance act sec_1 appleby berm insurance accounts regulations appleby schedule iii pt berm insurance returns and solvency regula- tions appleby reg berm for purposes of this opin- ion there is no significant difference among these terms verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner vided by unrelated insurers would be more costly than aon’s estimate of legacy’s premiums and that some insurers would not be willing to offer coverage in response to a quote request discover re stated that it was not in the market to provide the coverage legacy contemplated discover re esti- mated however that its premium ie if it were to write one relating to the proposed period would be approximately dollar_figure million more than legacy’s iii petitioner’s policies during the years in issue petitioner obtained unbundled workers’ compensation automobile and general liability poli- cies from discover re pursuant to these policies discover re provided petitioner with coverage above a predetermined threshold relating to each line of coverage in addition legacy wrote policies that covered petitioner’s workers’ com- pensation automobile and general liability claims below the discover re threshold petitioner depending on the amount of a covered loss could seek payment from legacy discover re or both companies the annual premium legacy charged petitioner was actuarially determined using aon loss forecasts and was allo- cated to each rac subsidiary that owned covered stores rac was a listed policyholder pursuant to the legacy poli- cies no premium was attributable to rac however because it did not own stores have employees or operate vehicles rac paid the premiums relating to each policy estimated petitioner’s total insurance costs ie legacy policies dis- cover re policies third-party administrator fees overhead etc and established a monthly rate relating to each store’s portion of these costs the monthly rate was based on three factors each store’s payroll each store’s number of vehicles and the total number of stores at the end of each year rac adjusted the allocations to ensure that its subsidiaries recog- nized their actual insurance costs srs administered all claims relating to petitioner’s workers’ compensation auto- from date through date legacy incurred a dollar_figure liability relating to claim reimbursements due petitioner this amount was netted against petitioner’s date premium pay- ment ie petitioner paid a net premium of dollar_figure rather than the dollar_figure gross premium verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports mobile and general liability coverage during the years in issue the terms of legacy’s coverage varied legacy progres- sively covered greater amounts of petitioner’s risk and legacy did not receive premiums from any unrelated entity from date through date legacy earned net underwriting_income of dollar_figure see infra p a legacy’s deferred tax assets pursuant to the legacy policies coverage began on december of each year because petitioner was a calendar_year accrual_method taxpayer these policies created tem- porary timing differences between income recognized for tax purposes and income recognized for financial_accounting book purposes for example on date when legacy’s second policy became effective legacy recognized for tax purposes the full amount of the premium ie dollar_figure relating to the taxable_year ending date see sec_832 for book purposes however legacy in recognized only of the premium ie dollar_figure and the remaining dollar_figure constituted a reserve this timing difference created a deferred_tax_asset dta because in legacy prepaid its tax_liability relating to income it recognized for book purposes in each day legacy recognized a portion of its premium income ie dollar_figure for book purposes and reduced its reserve by the same amount on date the reserve was fully depleted upon the issuance of a new policy on date a new dta was created because legacy recognized for tax purposes in the full amount of the premium a corresponding tax_liability was incurred the pre- mium reserve increased and most of the premium income attributable to the policy was recognizable for book purposes in each premium was generally paid in september of the year following the year in which the policy became effective use of the recurring_item_exception allowed petitioner to claim a premium deduction relating to the year in which the policy became effective rather than the following year when the premium was actually paid see sec_461 on date petitioner filed form_3115 application_for change in accounting_method requesting permission to revoke its use of the recurring item ex- ception verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner bermuda’s minimum solvency margin requirement pursuant to the bermuda insurance act an insurance_company must maintain a minimum solvency margin see insurance act sec more specifically a cla sec_1 insurer’s general business_assets must exceed its general business liabilities by the greatest of dollar_figure of the insurer’s loss and loss expense provisions plus other insur- ance reserves or of the first dollar_figure million of net_premiums plus of the net_premiums which exceed dollar_figure million see insurance returns and solvency regulations appleby reg schedule i figure b dtas generally may be treated as general business_assets only with the bma’s permission legacy receives permission to treat dtas as general business_assets through in the minimum solvency margin calculation set forth in insurance_company registration application legacy its treated dtas as general business_assets on date legacy petitioned the bma for the requisite permission to do so the following letter from rac accompanied the request we write to confirm to you that rent-a-center inc will guar- antee the payment to legacy insurance_company ltd the company of all amounts reflected on the projected balance sheets of the company previously delivered to you as deferred tax assets arising from timing differences in the amounts of taxes payable for tax and financial_accounting purposes this guaranty of payment will take effect in the event of any change in tax laws that would require recognition of an impairment of the deferred_tax_asset and will be effective to the extent of the amount of the impairment on date the bma granted legacy permission to treat dtas as general business_assets on its statutory bal- ance sheet through date the bma also informed legacy that from date through date it wrote insurance_business without being in receipt of its certificate of registration and was therefore in violation of the bermuda insurance act as it engaged in insurance_business without a license despite this violation the bma registered legacy as a cla sec_1 insurer effective see infra pp verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports date ie the date legacy filed its insurance registration request and before it issued policies relating to the years in issue the parental guaranty facilitating the treatment of dtas as general business_assets through in response to the recurring dta issue legacy requested that rac guarantee dtas relating to subsequent years on date rac’s board_of directors authorized the execution of a guaranty of the obligations of legacy to comply with the laws of bermuda on the same day rac’s chairman and chief_executive_officer executed a parental guaranty and sent it to legacy’s board_of directors the parental guaranty provided the undersigned rent-a-center inc a delaware corporation rent-a- center is sole owner of of the issued and outstanding shares in your share capital and as such does hereby guarantee financial support for you legacy insurance co ltd and for your business as more particularly set out below which is to say under the bermuda insurance act and related regulations the act legacy insurance co ltd must maintain certain solvency and liquidity margins and in order to ensure continued compliance with the act it is necessary to support legacy insurance co ltd with a guar- antee of its liabilities under the act the liabilities not to exceed twenty-five million us dollars us dollar_figure accordingly rent-a-center does hereby guarantee to you the payment in full of the liabilities of legacy insurance co ltd and fur- ther to indemnify and hold harmless legacy insurance co ltd from the liabilities up to the maximum dollar amount dollar_figure indicated in the foregoing paragraph seeking regulatory approval to treat dtas as general busi- ness assets in subsequent years legacy on date petitioned the bma and attached the parental guar- anty on date the bma issued a directive which approved the parental guarantee from rent-a-center inc dated 17th september up to an aggregate amount of dollar_figure for utilization as part of legacy ’s capital- ization this approval was granted for the years ending date and legacy used the parental guaranty only to meet the minimum solvency verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner margin ie to treat dtas as general business_assets on date rac unilaterally canceled the parental guaranty because legacy met the minimum solvency margin without it b legacy’s ownership of rac treasury shares legacy purchased rac treasury shares during and the bma approved the purchases and allowed legacy to treat the shares as general business_assets for pur- poses of calculating its liquidity ratio ie its ratio of general business_assets to liabilities pursuant to bermuda solvency regulations an insurer fails to meet the liquidity ratio if the value of its general business_assets is less than of its liabilities see insurance returns and solvency regulations appleby reg during the years in issue legacy met its liquidity ratio and did not resell the shares c legacy’s financial reports for each policy period legacy’s auditor arthur morris co arthur morris prepared and provided to rac and the bma reports and financial statements in these reports and statements arthur morris calculated legacy’s dtas min- imum solvency margin premium-to-surplus ratio and net underwriting_income during each of the years in issue legacy’s total statutory capital and surplus equaled or exceeded the bma minimum solvency margin in calculating total statutory capital and surplus arthur morris took into account the following four components contributed surplus statutory surplus capital stock and other fixed capital ie assets deemed to be general business_assets during and legacy included portions of the parental guaranty as general business_assets during the years in see infra pp see supra p see supra p premium-to-surplus ratio is one measure of an insurer’s economic per- formance on legacy’s reports and statements arthur morris referred to legacy’s premium-to-surplus ratio as the premium to statutory capital surplus ratio for purposes of this opinion there is no significant dif- ference between these terms net underwriting_income equals gross premiums earned minus under- writing expenses verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports issue the amounts of legacy’s dtas exceeded the portions of legacy’s parental guaranty treated as general business_assets see table infra arthur morris calculated legacy’s statutory surplus by adding statutory surplus at the begin- ning of the year and income for the year subtracting divi- dends paid and payable and making other adjustments relating to changes in assets the following table summarizes key details relating to leg- acy’s policies policy period premium dtas dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number parental guaranty asset total statutory capital surplus dollar_figure big_number big_number -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number minimum solvency margin dollar_figure big_number big_number big_number big_number big_number iv procedural history premium-to- surplus ratio net underwriting_income dollar_figure big_number big_number big_number big_number big_number respondent sent petitioner on date a notice_of_deficiency relating to on date a notice_of_deficiency relating to and and on date a notice_of_deficiency relating to and collec- tively notices in these notices respondent determined that petitioner’s payments to legacy were not deductible pursuant to sec_162 on date date and sep- tember respectively petitioner whose principal_place_of_business was plano texas timely filed petitions with the court seeking redeterminations of the deficiencies set forth in the notices after concessions the remaining issue for decision is whether payments to legacy were deductible opinion in determining whether payments to legacy were deduct- ible our initial inquiry is whether legacy was a bona_fide insurance_company see 96_tc_45 aff ’d 979_f2d_1341 9th cir 96_tc_18 aff ’d 979_f2d_162 9th cir we respect the separate taxable treatment of a captive unless there is a finding of sham or lack of business_purpose see 319_us_436 harper grp v commis- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner sioner t c pincite respondent contends that legacy was a sham entity created primarily to generate federal_income_tax savings i legacy was not a sham a legacy was created for significant and legitimate nontax reasons after successfully resolving petitioner’s d o insurance problem aon evaluated petitioner’s risk management depart- ment petitioner with aon’s assistance improved risk management practices switched from bundled to unbundled policies and hired srs as a third-party administrator aon proposed that petitioner form a captive and petitioner deter- mined that a captive would allow it to reduce its insurance costs obtain otherwise unavailable insurance coverage for- malize and more efficiently manage its insurance program and provide accountability and transparency relating to insurance costs petitioner engaged kpmg to prepare finan- cial projections and evaluate tax considerations referenced in the feasibility study federal_income_tax consequences were considered but the formation of legacy was not a tax-driven transaction see moline props inc v commissioner u s pincite 431_f2d_227 5th cir 50_tc_595 to the contrary in forming legacy petitioner made a business decision premised on a myriad of significant and legitimate nontax considerations see 64_tc_1066 a corporation is not a ‘sham’ if it was organized for legitimate business purposes or if it engages in a substantial business activity bass v commis- sioner t c pincite b there was no impermissible circular flow of funds respondent further contends that legacy was not an inde- pendent fund but an accounting device in support of this contention respondent cites a purported circular flow of funds through legacy rac and rac’s subsidiaries respondent’s expert however readily acknowledged that he found no evidence of a circular flow of funds nor have we legacy with the approval of the bma purchased rac treasury shares but did not resell them furthermore peti- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports tioner established that there was nothing unusual about the manner in which premiums and claims were paid finally respondent contends that the netting of premiums owed to legacy during is evidence that legacy was a sham we disagree this netting was simply a bookkeeping measure performed as an administrative convenience c the premium-to-surplus ratios do not indicate that legacy was a sham respondent emphasizes that during the years in issue legacy’s premium-to-surplus ratios were above the ratios of u s property and casualty insurance_companies and ber- muda cla sec_4 insurers collectively commercial insurance_companies on cross-examination however respondent’s expert admitted that his analysis of commercial insurance_companies contained erroneous numbers furthermore he failed to properly explain the profitability data he cited and did not include relevant data relating to legacy moreover his comparison of legacy’s premium-to-surplus ratios with the ratios of commercial insurance_companies was not instructive commercial insurance_companies have lower pre- mium-to-surplus ratios because they face competition and as a result typically price their premiums to have significant underwriting losses they compensate for underwriting losses by retaining sufficient assets ie more assets per dollar of premium resulting in lower premium-to-surplus ratios to earn ample amounts of investment_income cap- tives in bermuda however have fewer assets per dollar of premium ie higher premium-to-surplus ratios but gen- erate significant underwriting profits because their pre- miums reflect the full dollar value rather than the present_value of expected losses simply put the premium-to-surplus ratios do not indicate that legacy was a sham d legacy was a bona_fide insurance_company petitioner presented convincing and essentially uncontra- dicted evidence that legacy was a bona_fide insurance com- pany as respondent concedes petitioner faced actual and a cla sec_4 insurance_company may carry on insurance_business includ- ing excess liability business or property catastrophe reinsurance business see insurance act sec_4e verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner insurable risk comparable coverage with other insurance_companies would have been more expensive and some insur- ance companies eg discover re would not underwrite the coverage provided by legacy in addition rac established legacy for legitimate business reasons including increasing the accountability and transparency of its insurance oper- ations accessing new insurance markets and reducing risk management costs furthermore legacy entered into bona_fide arm’s-length contracts with petitioner charged actuari- ally determined premiums was subject_to the bma’s regu- latory control met bermuda’s minimum statutory require- ments paid claims from its separately maintained account and as respondent’s expert readily admitted was adequately capitalized see 881_f2d_247 6th cir aff ’g in part rev’g in part and remanding 88_tc_197 harper grp v commis- sioner t c pincite moreover the validity of claims legacy paid was established by srs an independent third-party administrator which also determined the validity of claims pursuant to the discover re policies see harper grp v commissioner t c pincite finally rac’s subsidiaries did not own stock in or contribute capital to legacy ii the payments to legacy were deductible insurance expenses the code does not define insurance the supreme court however has established two necessary criteria risk shifting and risk_distribution see 312_us_531 in addition the arrangement must involve insurance risk and meet commonly accepted notions of insur- ance see harper grp v commissioner t c pincite amerco v commissioner t c pincite these four criteria are not independent or exclusive but establish a framework for determining the existence of insurance for federal tax purposes see amerco v commissioner t c pincite insurance premiums may be deductible a taxpayer may not however deduct amounts set_aside in its own possession to compensate itself for perils which are generally the subject of insurance see 84_tc_948 aff ’d 811_f2d_1297 9th cir we consider all of the facts and circumstances to determine verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports whether an arrangement qualifies as insurance see harper grp v commissioner t c pincite respondent contends that payments to legacy represent amounts petitioner set_aside to self-insure its risks a the policies at issue involved insurance risk respondent concedes that petitioner faced insurable risk relating to all three types of risk workers’ compensation automobile and general liability petitioner entered into con- tracts with legacy and discover re to address these three types of risk thus insurance risk was present in the arrangement between petitioner and legacy b risk shifting we must now determine whether the policies at issue shifted risk between rac’s subsidiaries and legacy this requires a review of our cases relating to captive insurance arrangements precedent relating to parent-subsidiary arrangements in we analyzed parent-subsidiary captive arrange- ments for the first time see 71_tc_400 aff ’d 640_f2d_1010 9th cir in carnation the parties entered into two insurance contracts an agreement between carnation and an unrelated insurer and a reinsurance agreement between the captive and the unrelated insurer id pincite the unrelated insurer expressed concern to carnation about the captive’s financial stability and requested a letter_of_credit or other guaranty id pincite carnation refused to issue a letter_of_credit or other guaranty but did execute an agreement to provide upon demand dollar_figure of additional capital to the captive id pincite we held relying on le gierse that the parent-subsidiary arrangement was not insurance because the three agreements ie the two insurance contracts and the agreement to further capitalize the captive when consid- ered together were void of insurance risk id pincite the court_of_appeals for the ninth circuit affirmed and con- cluded that our application of le gierse was appropriate given the interdependence of the three agreements see carnation co v commissioner f 2d pincite further- more the court_of_appeals held that t he key was that verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner the unrelated insurer refused to enter into the reinsurance contract with the captive unless carna- tion executed the capitalization agreement see id in clougherty our next opportunity to analyze a parent- subsidiary captive arrangement the parties entered into two insurance contracts an agreement between clougherty and an unrelated insurer and a reinsurance agreement between the captive and the unrelated insurer clougherty packing co v commissioner t c pincite we concluded that the operative facts in the instant case were indistin- guishable from the facts in carnation analyzed clougherty’s balance_sheet and held that risk did not shift to the captive we found in carnation as we find here that to the extent the risk was not shifted insurance does not exist and the payments to that extent are not insurance premiums the measure of the risk shifted is the percentage of the premium not ceded this is nothing more than a recharacterization of the payments which petitioner seeks to deduct as insurance premiums id pincite the commissioner urged us to adopt his economic family theory which posits that the insuring parent_corporation and its domestic subsidiaries and the wholly owned insurance subsidiary though separate corporate entities represent one economic family with the result that those who bear the ultimate economic burden of loss are the same persons who suffer the loss to the extent that the risks of loss are not retained in their entirety by or reinsured with insurance_companies that are unre- lated to the economic family of insureds there is no risk-shifting or risk- distributing and no insurance the premiums for which are deductible under sec_162 of the code rev_rul 1977_2_cb_53 in rejecting the commissioner’s economic family theory we emphasized that w e have done nothing more in carnation and here but to reclassify as nondeductible portions of the payments which the taxpayers deducted as insurance pre- miums but which were received by the taxpayer’s captive insurance subsidiaries see clougherty packing co v commissioner t c pincite our opinion emphasized that the operative facts related to the interdependence of all of the agreements as confirmed by the execution dates see 84_tc_948 aff ’d 811_f2d_1297 9th cir verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports the court_of_appeals for the ninth circuit affirmed our decision in clougherty and applied a balance_sheet and net_worth analysis pursuant to which a determination of whether risk has shifted depends on whether a covered loss affects the balance_sheet and net_worth of the insured see clougherty packing co v commissioner f 2d pincite in defining insurance the court_of_appeals stated that a true insurance agreement must remove the risk of loss from the insured party id pincite the court_of_appeals elabo- rated w e examine the economic consequences of the captive insurance arrangement to the insured party to see if that party has in fact shifted the risk in doing so we look only to the insured’s assets ie those of clougherty to determine whether it has divested itself of the adverse economic consequences of a covered workers’ compensation claim viewing only clougherty’s assets and considering only the effect of a claim on those assets it is clear that the risk of loss has not been shifted from clougherty id pincite furthermore the court_of_appeals explained that the bal- ance sheet and net_worth analysis does not ignore separate corporate existence moline properties requires that related corporate entities be afforded separate tax status and treatment it does not require that the commis- sioner in determining whether a corporation has shifted its risk of loss ignore the effect of a loss upon one of the corporation’s assets merely because that asset happens to be stock in a subsidiary because we only consider the effect of a covered claim on clougherty’s assets our analysis in no way contravenes moline properties id pincite finally the court_of_appeals concluded that t he parent of a captive insurer retains an economic stake in whether a cov- ered insurance agreement between parent and captive does not shift the parent’s risk of loss and is not an agreement for ‘insurance ’ id loss occurs accordingly an precedent relating to brother-sister arrangements in humana inc subs v commissioner t c pincite we were faced with two distinct issues the deductibility of premiums_paid by a parent to a captive parent-subsidiary arrangement and the deductibility of premiums_paid by affiliated subsidiaries to a captive brother-sister arrange- ment humana inc humana operated a hospital network and in was unable to renew its existing policies verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner relating to workers’ compensation malpractice and general liability id pincite humana’s insurance broker could not obtain comparable coverage and recommended that humana establish a captive_insurance_company id humana subse- quently incorporated and capitalized with dollar_figure million a colo- rado captive id pincite the captive provided coverage relating to humana and its subsidiaries’ workers’ compensa- tion malpractice and general liability id pincite humana paid the captive a monthly premium which was allocated among itself and each operating subsidiary id pincite we held that the parent-subsidiary premiums were not deductible because humana did not shift risk to the captive see id pincite the brother-sister arrangement however presented an issue of first impression see id pincite we rejected the commissioner’s economic family theory and held that it is more appropriate to examine all of the facts to decide whether or to what extent there has been a shifting of the risk from one entity to the captive insurance com- pany see id pincite we extended our rationale from carna- tion and clougherty ie recharacterizing a captive insurance arrangement as self-insurance to brother-sister arrange- ments and stated that declining to do so would exalt form over substance and permit a taxpayer to circumvent our holdings by simple corporate structural changes see id pincite the report on which we relied prepared by irving plotkin stated ‘a firm placing its risks in a captive insur- ance company in which it holds a sole or predominant owner- ship position is not relieving itself of financial uncertainty ’ id pincite fn ref omitted in addition the report stated true insurance relieves the firm’s balance_sheet of any potential impact of the financial consequences of the insured peril for the price of the premiums the insured rids itself of any economic stake in whether or not the loss occurs however as long as the firm deals with its captive its balance_sheet cannot be protected from the financial vicissitudes of the insured peril id pincite alteration in original fn ref omitted after quoting extensively from the report and analyzing the facts w e conclude d that there was not the necessary shifting of risk from the operating subsidiaries of humana inc to the captive and therefore the amounts verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports charged by humana inc to its subsidiaries did not constitute insurance see id pincite seven judges concurred with the opinion of the court’s parent-subsidiary holding but disagreed with the brother- sister holding see humana inc subs v commissioner t c pincite ko rner j concurring and dissenting they found the opinion of the court’s rationale disingenuous and entirely unconvincing and asserted that the opinion of the court had implicitly adopted the commissioner’s economic family theory id pincite after emphasizing that the subsidiaries had no ownership_interest in the captive paid premiums for their own insurance and would not be affected ie their balance sheets and net_worth by the payment of an insured claim the dissent further stated the theory of 312_us_531 may have been adequate to sustain the holdings in carnation and clougherty where only a parent and its insurance subsidiary were involved it cannot be stretched to cover the instant brother-sister situation where there was nothing-equity ownership or otherwise-to offset the shifting of risk from the hospital subsidiaries to the captive if the majority is to accomplish the fell deed here a decent respect to the opinions of mankind requires that they should declare the causes which impel them to such a result id pincite fn ref omitted the court_of_appeals for the sixth circuit affirmed our decision relating to the parent-subsidiary arrangement but reversed our decision relating to the brother-sister arrange- ment see humana inc subs v commissioner f 2d pincite the court_of_appeals for the sixth circuit adopted the court_of_appeals for the ninth circuit’s balance_sheet and net_worth analysis and held that the subsidiaries’ payments to the captive were deductible id pincite w e look solely to the insured’s assets and consider only the effect of a claim on those assets citing clougherty packing co v commissioner f 2d pincite in rejecting our holding relating to the brother-sister arrangement the court_of_appeals stated that the tax_court incorrectly extended the rationale of carnation and clougherty in holding that the premiums_paid by the subsidiaries of we need not defer to the court_of_appeals for the sixth circuit’s hold- ing because this matter is appealable to the court_of_appeals for the fifth circuit which has not addressed this issue see 54_tc_742 aff ’d 445_f2d_985 10th cir verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner humana inc to the captive as charged to them by humana inc did not constitute valid insurance agreements and concluded that n either carnation nor clougherty provide s a basis for denying the deductions in the brother-sister arrangement id pincite in response to our rationalization that i f we decline to extend our holdings in carnation and clougherty to the brother- sister factual pattern we would exalt form over substance and permit a taxpayer to circumvent our holdings by simple corporate structural changes the court_of_appeals stated such an argument provides no legal justification for denying the deduc- tion in the brother-sister context the legal test is whether there has been risk_distribution and risk shifting not whether humana inc is a common parent or whether its affiliates are in a brother-sister relation- ship to the captive we do not focus on the relationship of the parties per se or the particular structure of the corporation involved we look to the assets of the insured if humana changes its corporate structure and that change involves risk shifting and risk_distribution and that change is for a legitimate business_purpose and is not a sham to avoid the payment of taxes then it is irrelevant whether the changed corporate structure has the side effect of also permitting humana inc ’s affiliates to take advantage of the sec_162 and deduct payments to a captive_insurance_company under the control of the humana parent as insurance premiums id pincite the court_of_appeals held that t he test to determine whether a transaction under the internal_revenue_code sec_162 is legitimate or illegitimate is not a vague and broad ‘economic reality’ test the test is whether there is risk shifting and risk_distribution id pincite the court_of_appeals further addressed our analysis and stated the tax_court cannot avoid direct confrontation with the separate cor- porate existence doctrine_of moline properties by claiming that its deci- sion does not rest on economic family principles because it is merely reclassifying or recharacterizing the transaction as nondeductible addi- tions to a reserve for losses the tax_court argues in its opinion that such recharacterization does not disregard the separate corporate status of the entities involved but merely disregards the particular transactions between the entities in order to take into account substance over form and the economic reality of the transaction that no risk has shifted the tax_court misapplies this substance over form argument the sub- stance over form or economic reality argument is not a broad legal doc- trine designed to distinguish between legitimate and illegitimate trans- actions and employed at the discretion of the tax_court whenever it feels that a taxpayer is taking advantage of the tax laws to produce a favor- able result for the taxpayer the substance over form analysis verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports rather is a distinct and limited exception to the general_rule under moline properties that separate entities must be respected as such for tax purposes the substance_over_form_doctrine applies to disregard the separate corporate entity where congress has evinced an intent to the contrary humana inc subs v commissioner f 2d pincite in short we do not look to the parent to determine whether premiums_paid by the subsidiaries to the captive are deduct- ible id pincite the policies shifted risk because claims paid_by the captive did not affect the net_worth of humana’s subsidiaries see id pincite brother-sister arrangements may shift risk we find persuasive the court_of_appeals for the sixth cir- cuit’s critique of our analysis of the brother-sister arrange- ment in humana first our extension of carnation and clougherty to brother-sister arrangements was improper as the court_of_appeals correctly concluded carnation dealt solely with the parent-subsidiary issue not the brother-sister issue likewise clougherty dealt only with the parent-sub- sidiary issue and not the brother-sister issue nothing in either carnation or clougherty lends support for denying the deductibility of the payments in the brother-sister context id pincite second the opinion of the court’s extensive reliance on plotkin’s report to analyze the brother-sister arrangement was inappropriate the report in humana addressed parent- subsidiary rather than brother-sister arrangements see humana inc subs v commissioner t c pincite see also supra pp in the instant cases plotkin explicitly addressed brother-sister arrangements and stated even though the brother the captive and the parent are in the same economic family to the extent that a brother has no ownership_interest in the captive the results of the parent-captive analysis do not apply it is not the presence or absence of unrelated business nor the number of other insureds be they affiliates or non-affiliates but it is the absence of ownership the captive’s capital and the number of statis- tically independent risks regardless of who owns them that enables the captive to provide the brother with true insurance as a matter of economics and finance we agree humana’s subsidiaries had no ownership_interest in the captive see humana inc subs v commissioner verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner t c pincite thus the parent-subsidiary analysis employed by the opinion of the court was incorrect third we did not properly analyze the facts and cir- cumstances see id pincite the balance_sheet and net_worth analysis provides the proper analytical framework to deter- mine risk shifting in brother-sister arrangements see humana inc subs v commissioner f 2d pincite clougherty packing co v commissioner f 2d pincite instead we implicitly employed a substance-over-form rationale to recharacterize humana’s subsidiaries’ payments as amounts set_aside for self-insurance and referenced but did not apply the balance_sheet and net_worth analysis indeed we did not examine the economic consequences of the captive insurance arrangement to the ‘insured’ party to see if that party had in fact shifted the risk see clougherty packing co v commissioner f 2d pincite the legacy policies shifted risk in determining whether legacy’s policies shifted risk we narrow our scrutiny to the arrangement’s economic impact on rac’s subsidiaries ie the insured entities see humana inc subs v commissioner f 2d pincite clougherty packing co v commissioner f 2d pincite w e examine the economic consequences of the captive insurance arrangement to the ‘insured’ party to see if that party has in fact shifted the risk in doing so we look only to the insured’s assets in direct testimony respondent’s expert however emphasized that petitioner’s captive pro- gram did not involve risk shifting that was comparable to that provided by a commercial insurance pro- gram we decline his invitation to premise our holding on a specious comparability_analysis simply put the risk either was or was not shifted the policies at issue shifted risk from rac’s insured subsidiaries to legacy which was formed for a valid business_purpose was a separate independent and viable entity was financially capable of meeting its obligations and reimbursed rac’s subsidiaries when they suffered an insurable loss see 96_tc_61 aff ’d in part rev’d in part 972_f2d_858 7th cir amerco v commissioner t c pincite moreover a payment from legacy to rac’s subsidiaries did not reduce verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports the net_worth of rac’s subsidiaries because unlike rac the subsidiaries did not own stock in legacy indeed on cross- examination respondent’s expert conceded that the balance sheets and net_worth of rac’s subsidiaries were not affected by a covered loss and that the policies shifted risk petitioner’s counsel but if the loss gets paid whose balance_sheet gets affected in that case respondent’s expert what’s hanging me up is that i don’t know whether-i guess you’re right because rac’s subsidiary will treat the payment from-the payment that it expects from legacy as an asset so the loss would hit legacy’s balance_sheet petitioner’s counsel but it wouldn’t hit rac’s subsidiary’s balance_sheet respondent’s expert i would think that’s right petitioner’s counsel why is that not risk-shifting respondent’s expert that’s an-why is that not risk-shifting petitioner’s counsel yes why is that not risk-shifting why hasn’t rac’s subsidiary shifted its risk to legacy its insurance risk-why hasn’t it shifted to legacy in that scenario respondent’s expert i mean i would say from an accounting perspective it has managed to have-is it-if we’re going to respect all these corporate forms then it will have shifted that risk the parental guaranty did not vitiate risk shifting legacy in date petitioned the bma and received approval through date to treat dtas as gen- eral business_assets on date rac issued the parental guaranty to legacy which petitioned and received permission from the bma to treat dtas as general business_assets through date respondent contends that the parental guaranty abrogated risk shifting between legacy and rac’s subsidiaries we disagree first and most importantly the parental guaranty did not affect the balance sheets or net_worth of the subsidiaries insured by legacy petitioner’s expert in response to a question the court posed during cross-examination convincingly countered respond- ent’s contention the court w hat impact does the corporate structure have on the effect of the parental guarantee petitioner’s expert i think it has a great impact on it none of the subs as i understand it are entering in or are a part of that guar- antee only the subs are effectively insureds under the policy they are the only ones who produce risks that could be covered the guarantee in no way vitiates the completeness of the transfer of their uncertainty their risk to the insuring subsidiary verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner even if one assumes that the guarantee increases the capital that the captive could use to pay losses none of those payments would go to the detriment of the sub as a separate legal entity second the cases upon which respondent relies are distin- guishable respondent cites 62_f3d_835 6th cir holding that a reinsurance arrangement was not bona_fide because the cap- tive was undercapitalized and the parent guaranteed the captive’s obligations to an unrelated insurer rev’g tcmemo_1993_585 carnation co v commissioner t c pincite holding that a reinsurance arrangement lacked insurance risk where the captive was undercapitalized and at the insistence of an unrelated primary insurer the parent agreed to provide additional capital and 40_fedclaims_42 holding that a reinsurance arrangement lacked risk shifting because the parent indemnified the captive’s obligation to pay an unre- lated primary insurer unlike the agreements in these cases the parental guaranty did not shift the ultimate risk of loss did not involve an undercapitalized captive and was not issued to or requested by an unrelated insurer cf malone hyde inc v commissioner f 3d pincite carnation co v commissioner t c pincite kidde indus inc fed cl pincite third rac guaranteed legacy’s liabilities under the act ie the bermuda insurance act and related regulations pursuant to which legacy was required to maintain certain solvency and liquidity margins rac did not pay any money pursuant to the parental guaranty and legacy’s liabilities under the act did not include legacy’s contractual obliga- tions to rac’s affiliates or obligations to unrelated insurers for purposes of calculating the minimum solvency margin legacy treated a portion of the parental guaranty as a gen- eral business asset see supra pp in sum by providing the parental guaranty to the bma legacy received permis- sion to treat dtas as general business_assets and ensured its continued compliance with the bma’s solvency require- ments the parental guaranty served no other purpose and legacy used a portion of the parental guaranty as a general business asset see supra pp legacy’s dtas always exceeded the amount of continued verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports was unilaterally revoked by rac in when legacy met the bma’s solvency requirements without reference to dtas c the legacy policies distributed risk risk_distribution occurs when an insurer pools a large enough collection of unrelated risks ie risks that are gen- erally unaffected by the same event or circumstance see humana inc subs v commissioner f 2d pincite by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums clougherty packing co v commissioner f 2d pincite this dis- tribution also allows the insurer to more accurately predict expected future losses in analyzing risk_distribution we look at the actions of the insurer because it is the insurer’s not the insured’s risk that is reduced by risk_distribution see harper grp v commissioner t c pincite a captive may achieve adequate risk_distribution by insuring only subsidi- aries within its affiliated_group see humana inc subs v commissioner f 2d pincite revrul_2002_90 2002_2_cb_985 legacy insured three types of risk workers’ compensation automobile and general liability during the years in issue rac’s subsidiaries owned between big_number and big_number stores had between big_number and big_number employees and operated between big_number and big_number insured vehicles rac’s subsidiaries operated stores in all states the district of columbia puerto rico and canada rac’s subsidiaries had a sufficient number of statistically independent risks thus by insuring rac’s subsidiaries legacy achieved adequate risk distribu- tion see humana inc subs v commissioner f 2d pincite d the arrangement constituted insurance in the com- monly accepted sense legacy was adequately capitalized regulated by the bma and organized and operated as an insurance_company fur- thermore legacy issued valid and binding policies charged and received actuarially determined premiums and paid the parental guaranty treated as a general business asset see supra pp verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner claims in short the arrangement between rac’s subsidi- aries and legacy constituted insurance in the commonly accepted sense see harper grp v commissioner t c pincite conclusion the payments by rac’s subsidiaries to legacy are pursu- ant to sec_162 deductible as insurance expenses contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered under rule reviewed by the court thornton vasquez wherry holmes buch and nega jj agree with this opinion of the court goeke j did not participate in the consideration of this opinion buch j concurring to the extent respondent is arguing that a captive insurance arrangement between brother-sister_corporations cannot be insurance as a matter of law we need not reach that issue in revrul_2001_31 2001_1_cb_1348 the internal_revenue_service stated that it would no longer invoke the economic family theory with respect to cap- tive insurance transactions and in 119_tc_157 we held that we may treat as a concession a position taken by the irs in a revenue_ruling that has not been revoked because revrul_2001_31 has not been revoked we could treat the economic family argument as conceded at the same time the irs abandoned the economic family theory it made clear that it would continue to challenge cer- tain captive insurance transactions based on the facts and circumstances of each case revrul_2001_31 c b pincite then in a series of revenue rulings the irs shed light on the facts and circumstances it deemed relevant see revrul_2005_40 2005_2_cb_4 revrul_2002_91 2002_2_cb_991 revrul_2002_90 2002_2_cb_985 revrul_2002_89 2002_2_cb_984 verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports the concise opinion of the court sets forth facts and cir- cumstances supporting its conclusion i write separately to respond to points made in judge lauber’s dissent i legacy’s policies taking into account the nature of risks that legacy insured legacy was sufficiently capitalized a long-tail coverage during each of the years in issue legacy insured three types of risk workers’ compensation automobile and general liability policies relating to these risks are generally referred to as long-tail coverage because claims may involve damages that are not readily observable or injuries that are difficult to ascertain see acuity v commissioner tcmemo_2013_209 at workers’ compensation insurance which gen- erated between and of legacy’s premium sec_1 during the years in issue is generally long tail coverage because of the inherent uncertainty in determining the extent of an injured worker’s need for medical treatment and loss of wages for time off work id an insurer pays out claims relating to long-tail coverage over an extended period b rent-a-center’s insurance program rent-a-center did not obtain insurance solely from legacy rent-a-center also obtained insurance from multiple unre- lated third parties legacy was responsible for only a portion of each claim eg the first dollar_figure of each workers’ com- pensation claim during to the extent that a claim exceeded legacy’s coverage a third-party insurer was responsible for paying the excess_amount rent-a-center obtained coverage from unrelated third-party insurers for claims of up to approximately dollar_figure million therefore extraor- dinary losses would not affect legacy’s ability to pay claims because they would be covered by unrelated third parties legacy’s premiums attributable to workers’ compensation liability were in in dollar_figure in dollar_figure dollar_figure dollar_figure in and dollar_figure in verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner c allocation formula premiums were actuarially determined at trial respondent conceded that aon produced reliable and professionally pro- duced and competent actuarial studies legacy relied on these studies to set premiums once legacy determined the premium rent-a-center allocated it to each operating sub- sidiary in the same manner that it allocated premiums relating to unrelated insurers in a captive arrangement a parent may allocate a premium among its subsidiaries see 881_f2d_247 6th cir humana inc allocated and charged to the subsidiaries portions of the amounts paid representing the share each bore for the hospitals each operated aff ’g in part rev’g in part and remanding 88_tc_197 40_fedclaims_42 national determined the premiums that it charged kidde based in part on underwriting data supplied by kidde’s divi- sions and subsidiaries kidde used these same data to allocate the total premiums among its divisions and subsidi- aries ii the parental guaranty insurance arrangement that citing a footnote in humana see lauber op p judge lauber’s dissenting opinion asserts that the existence of a parental guaranty is enough to justify disregarding the cap- tive footnote however addresses only situations in which there is both inadequate capitalization and a parental guaranty concluding these weaknesses alone provided a sufficient basis from which to find no risk shifting and to decide the cases in favor of the commissioner humana inc subs v commissioner f 2d pincite n emphasis added here the fact finder did not find inadequate capitalization and the mere existence of a parental guaranty is not enough for us to disregard the captive insurer we must look to the substance of that guar- anty as the opinion of the court finds the parental guaranty was created to convert deferred tax assets into general busi- ness assets for regulatory purposes see op ct p the cir- cumstances relating to its issuance including that the parental guaranty was issued to legacy and that it was lim- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports ited to dollar_figure million-or less than of the total premiums_paid to legacy-support the conclusion that it was created solely to encourage the bermuda monetary authority to allow legacy to treat dtas as general business_assets in contrast the cases that have found that a parental guaranty eliminates any risk shifting involved either a blanket indemnity or a capitalization agreement that resulted in a capital infusion in excess of premiums received and even then the indemnity or capitalization agreement was coupled with an undercapitalized captive accordingly those cases are distinguishable from the situation presented here 62_f3d_835 6th cir rev’g tcmemo_1993_585 involved an insurance subsidiary established to provide reinsurance for the parent and its subsidiaries after incorporating the captive malone hyde entered into an agreement with a third-party insurer to insure both its own and its subsidiaries’ risks id pincite the third-party insurer then reinsured the first dollar_figure of coverage per claim with the captive id because the captive was thinly capitalized-it had no assets other than dollar_figure of paid-in capital-malone hyde executed hold harmless agreements in favor of the third-party insurer id these agreements provided that if the captive defaulted on its obligations as reinsurer then malone hyde would com- pletely shield the third-party insurer from liability id in deciding whether the risk had shifted the court held that w hen the entire scheme involves either undercapitalization or indemnification of the primary insurer by the taxpayer claiming the deduction or both these facts alone disqualify the premium payments from being treated as ordinary and necessary business_expenses to the extent such payments are ceded by the primary insurer to the captive insurance sub- sidiary id pincite in short malone hyde inc had a thinly capitalized captive insurer and a blanket indemnity here neither of those facts is present the facts in kidde indus inc are quite similar to those in malone hyde inc kidde incorporated a captive and entered into an insurance agreement with a third-party insurer who in turn entered into a reinsurance agreement with the captive kidde indus inc fed cl pincite as in malone hyde inc the captive was significantly under- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner capitalized and kidde executed an indemnification agree- ment to provide the third-party insurer with the level of comfort needed before it would issue the policies id pincite again the court held that kidde retained the risk of loss and could not deduct the premiums id 71_tc_400 aff ’d 640_f2d_1010 9th cir involved slightly different facts a captive reinsured of the third-party insurer’s liabilities under carnation’s policy id pincite as part of this arrangement the third-party insurer ceded of the pre- miums to the captive and the captive paid the third-party insurer a commission based on the net_premiums ceded id carnation provided dollar_figure million of capital to the captive- an amount that was well in excess of the total annual pre- miums paid to the captive-because the third-party insurer had concerns about the captive’s capitalization id pincite the court held that the reinsurance agreement and the agreement to provide additional capital counteracted each other and voided any insurance risk id pincite in affirming the tax_court the court_of_appeals for the ninth circuit held that in considering whether the risk had shifted the key was that the third-party insurer would not have issued the policies without the capitalization agreement carnation co v commissioner f 2d pincite those cases are distinguishable because they all involved undercapitalized captives as explained previously the opinion of the court found that legacy was adequately capitalized further in each of the three cases above the parent provided either indemnification or additional capital- ization in order to persuade a third-policy insurer to issue insurance policies here discover re provided insurance before legacy’s inception and continued providing coverage after legacy was formed the parental guaranty was issued to legacy for the singular purpose of allowing legacy to treat the dtas as general business_assets additionally the guar- anty amounted to only dollar_figure million this small fraction of the dollar_figure million in premiums for policies written by legacy during the years in issue does not rise to the level of protec- tion provided by the total indemnities in malone hyde inc and kidde indus inc when we consider the totality of the facts the parental guaranty appears to have been immaterial this conclusion verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports is bolstered by the facts that the parental guaranty was uni- laterally withdrawn by rent-a-center in and that rent- a-center never contributed any funds to legacy pursuant to that parental guaranty iii consolidated groups judge lauber’s dissent refers to a hodgepodge of facts about how rent-a-center operated its consolidated_group as evidence that legacy’s status as a separate_entity should be disregarded examples of the facts cited in that dissent are that legacy had no employees and that payments between it and other members of the rent-a-center consolidated_group were handled through journal entries see lauber op p in the real world of large corporations these practices are commonplace for ease of operations including running pay- roll companies create a staff leasing subsidiary and lease employees companywide or they hire outside consultants to handle the operations of a specialty business such as a cap- tive insurer legacy like humana hired an outside manage- ment company to handle its business operations compare op ct note legacy engaged aon to provide management services with humana inc subs v commissioner t c pincite humana engaged marsh mclennan to provide management services and it is unrealistic to expect mem- bers of a consolidated_group to cut checks to each other rent-a-center and legacy did what is commonplace-they kept track of the flow of funds through journal entries so long as complete and accurate records are maintained the commingling of funds is not enough to require the dis- regarding of a separate business see eg kahle v commis- sioner tcmemo_1991_203 finding that the taxpayer maintained complete and accurate records notwithstanding the commingling of business and personal funds corporations filing consolidated_returns are to be treated as separate entities unless otherwise mandated 77_tc_1149 it may be advantageous for a corporation to operate through various subsidiaries for a multitude of reasons these reasons may include state law implications creditor demands or simply convenience but so long as that purpose is the equivalent of business activity or is followed by the carrying on of busi- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner ness by the corporation the corporation remains a separate taxable entity 319_us_436 even the consolidated_return regula- tions make clear that an insurance_company that is part of a consolidated_group is treated separately see sec_1 e ii a income_tax regs if a member provides insurance to another member in an intercompany trans- action the transaction is taken into account by both mem- bers on a separate_entity basis thus if a corporation gives due regard to the separate corporate structure we should do the same iv conclusion the issue presented in these cases is ultimately a matter of when not whether rent-a-center is entitled to a deduc- tion relating to workers’ compensation automobile and gen- eral liability losses because the irs has conceded in its rulings that insurance premiums_paid between brother-sister_corporations may be insurance and the court determined that under the facts and circumstances of these cases as found by the judge who presided at trial the policies at issue are insurance rent-a-center is entitled to deduct the pre- miums as reported on its returns see op ct pp foley gustafson paris and kerrigan jj agree with this concurring opinion halpern j dissenting ‘the principle of judicial parsimony’ l hand j in pressed steel car co v union pacific railroad co f s d n y if nothing more condemns a useless remedy 289_us_689 while usually invoked by a court to justify a stay in discovery on other issues when one issue is dispositive of a case 8a charles allen wright if the court had determined that the policies were not insurance then rent-a-center would nevertheless have been entitled to deduct the losses as they were paid_or_incurred see sec_162 by forming legacy and giving due regard to its separate structure rent-a-center achieved some accel- eration of deductions relating to losses that would otherwise be deductible along with other nontax benefits see op ct p verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports arthur r miller richard l marcus federal practice and procedure sec_2040 pincite n 3d ed i think the principle should guide us in declining to overrule 88_tc_197 aff ’d in part rev’d in part and remanded 881_f2d_247 6th cir to the extent that it holds that a captive insurance arrangement between brother-sister_corporations cannot be insurance as a matter of law these cases are before the court conference for review see sec_7460 because we perceive that judge foley’s report is in part overruling humana although judge foley does not in so many words say so he says we find persuasive the court_of_appeals for the sixth circuit’s critique of our anal- ysis the brother-sister arrangement in humana see op ct p the court_of_appeals said we reverse the tax_court on the brother-sister issue humana inc subs v commissioner f 2d pincite under our conference proce- dures the conference may not adopt a report overruling a prior report of the court absent the affirmative vote of a majority of the judges entitled to vote on the case six of the sixteen judges entitled to vote on these cases join judge foley for a total of seven clearly affirmative votes six judges voted no three judges voted concur in result and those votes under our procedures are counted as affirmative votes whether the court has in fact overruled a portion of humana undoubtedly will be unclear to many readers of this report the resulting confusion is unnecessary moreover by putting his report overruling humana before the conference judge foley has put before the conference his subsidiary findings_of_fact and his ultimate finding that the brother- sister payments were correctly characterized as insurance premiums that has attracted two side opinions one characterizing judge foley’s opinion as concise judge buch see concurring op p and emphasizing evidence in the record that supports his findings and the other character- izing his ultimate findings as conclusory judge lauber see lauber op p and contending the undisputed facts of the entire record warrant the opposite conclusion that the rent-a-center arrangements do not constitute ‘insurance’ for federal_income_tax purposes whether i describe judge foley’s analysis as concise or as conclusory simply put there is insufficient depth to it to persuade me to join his findings verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner ie that there is risk shifting that there is risk_distribution and in general that there is a bona_fide insurance arrange- ment i do agree with judge lauber that w hether the facts and circumstances evaluated in the aggregate give rise to ‘insurance’ presents a question of proper characterization it is thus a mixed question of fact and law see lauber op p nevertheless had judge foley steered clear of humana i believe that we could have avoided conference consideration and have left it to the appellate process if invoked to determine whether judge foley’s findings are persuasive and i believe that judge foley could have steered clear of humana as both judges buch and lauber point out the commissioner has given up on arguing that captive insur- ance arrangement between brother-sister_corporations cannot be insurance as a matter of law see eg revrul_2001_31 2001-c b judge foley ignores that ruling and its progeny when pursuant to 119_tc_157 he could have relied on the commis- sioner’s concessions to steer clear of revisiting humana i agree with judge foley that humana is not dispositive of the brother-sister insurance question in these cases but not because i would overrule humana on that issue rather i see no reason to address humana in the light of the commis- sioner’s present administrative position while i agree with judge foley that the facts_and_circumstances_test provides the proper analytical framework i otherwise dissent from his opinion lauber j agrees with this dissent lauber j dissenting these cases like 88_tc_197 aff ’d in part rev’d in part and remanded 881_f2d_247 6th cir involve what i will refer to as a classic captive_insurance_company in these cases as in humana the captive has no outside owners and insures no outside risks rather it is wholly owned by the parent of the affiliated_group and it insures risks only of the parent and the operating subsidi- aries which stand in a brother-sister relationship to it verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports in humana we held that purported insurance premiums_paid to a captive by other members of its affiliated group- whether by the parent or by the sister corporations-were not deductible for federal_income_tax purposes an essential requirement of insurance is the shifting of risk from insured to insurer 312_us_531 we held in humana that there was not the nec- essary shifting of risk from the operating subsidiaries to the captive and hence that none of the purported premiums constituted amounts paid for insurance t c pincite the court_of_appeals for the sixth circuit affirmed as to amounts paid to the captive by the parent but reversed as to amounts paid to the captive by the sister corporations f 2d pincite the opinion of the court majority adopts the reasoning and result of the sixth circuit overrules humana in part and holds that amounts charged to the captive’s sister cor- porations constitute deductible insurance premiums i dis- sent both from the majority’s decision to overrule humana and from its holding that amounts charged to the sister cor- porations constituted payments for insurance under the totality of the facts and circumstances i background the captive insurance issue has a rich history to which the majority refers only episodically it has been clear from the outset of our tax law that taxpayers other than insurance_companies cannot deduct contributions to an insurance reserve 577_f2d_279 5th cir 43_f2d_78 10th cir thus if a unitary operating company maintains a reserve for self-insurance amounts it places in that reserve are not deductible as insurance premiums one strategy by which taxpayers sought to avoid this non- deductibility rule was to place their self-insurance reserve into a captive_insurance_company in cases involving classic captives-ie captives that have no outside owners and insure no outside risks-the courts have uniformly held that this strategy does not work employing various legal theo- ries every court to consider the question has held that verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner amounts paid_by a parent to a classic captive do not con- stitute insurance premiums insurance and tax advisers soon devised an alternative strategy for avoiding the bar against deduction of contribu- tions to a self-insurance reserve-namely adoption of or conversion to a holding_company structure in essence an operating company would drop its self-insurance reserve into a captive drop its operations into one or more operating subsidiaries and have the purported premiums_paid to the captive by the sister companies instead of by the parent in humana we held that this strategy did not work either rea- soning that we would exalt form over substance and permit a taxpayer to circumvent our holdings involving parent-cap- tive payments by simple corporate structural changes t c pincite in effect we concluded in humana that conver- sion to a holding-company structure-without more-should not enable a taxpayer to accomplish indirectly what it cannot accomplish directly achieving a radically different and more beneficial tax result when there has been absolutely no change in the underlying economic reality while the commissioner had success litigating the parent- captive pattern he had surprisingly poor luck litigating the brother-sister scenario the tenth circuit like our court agreed that brother-sister payments to a classic captive are not deductible as insurance premiums by contrast the see 797_f2d_920 10th cir 774_f2d_414 10th cir 88_tc_197 aff ’d in part rev’d in part and remanded 881_f2d_247 6th cir 84_tc_948 aff ’d 811_f2d_1297 9th cir 71_tc_400 aff ’d 640_f2d_1010 9th cir on the other hand the courts have held that parent-captive payments may constitute insur- ance premiums where the captive has a sufficient percentage of outside owners or insures a sufficient percentage of outside risks see eg 96_tc_61 approximately of insured risks were outside risks supplemented by 96_tc_671 aff ’d in part and rev’d in part 972_f2d_858 7th cir 96_tc_45 approximately of insured risks were outside risks aff ’d 979_f2d_1341 9th cir 96_tc_18 between and of insured risks were outside risks aff ’d 979_f2d_162 9th cir see beech aircraft corp f 2d pincite stearns-roger corp continued verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports sixth circuit in humana reversed our holding to this effect and after some initial ambivalence the court of federal claims appears to have concluded that brother-sister pre- mium payments are deductible the commissioner had even less success persuading courts to adopt the single economic family theory enunciated in revrul_77_316 1977_2_cb_53 upon which his litigating position was initially based that theory was approved by the tenth circuit and found some favor in the ninth circuit but it was rejected by our court as well as by the sixth and federal circuits assessing this track record the commissioner made a strategic retreat in the irs announced that it will no longer invoke the economic family theory with respect to cap- tive insurance transactions revrul_2001_31 2001_1_cb_1348 in the irs likewise abandoned its position that there is a per se rule against the deductibility of f 2d pincite compare mobil oil corp v united_states cl_ct b y deducting the premiums on its tax returns the affiliated_group achieved indirectly that which it could not do directly it is well set- tled that tax consequences must turn upon the economic_substance of a transaction with 40_fedclaims_42 brother-sister payments deductible for years for which parent did not provide indemnity agreement see generally 988_f2d_1135 fed cir brother- sister payments deductible where captive insured significant outside risks see 797_f2d_920 stearns-roger corp f 2d pincite see generally humana f 2d pincite stearns-roger mobil oil and beech aircraft each explicitly or implicitly adopted the eco- nomic family concept see clougherty packing f 2d pincite w e seriously doubt that the use of an economic_family_concept in defining insurance runs afoul of the supreme court’s holding in moline properties id pincite finding considerable merit in the commissioner’s economic family argument but finding it unnecessary to rely on that theory carnation co f 2d pincite see humana t c pincite rejecting the commissioner’s economic_family_concept clougherty packing t c pincite same carnation co t c pincite same see 62_f3d_835 6th cir rejecting economic family theory but ruling against deductibility of pay- ments to captive based on facts and circumstances rev’g tcmemo_1993_585 ocean drilling exploration co f 2d pincite1 humana f 2d pincite verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner brother-sister premiums concluding that the characteriza- tion of such payments as insurance premiums should be governed not by a per se rule but by the facts and cir- cumstances of the particular case revrul_2002_90 2002_2_cb_985 accord revrul_2001_31 c b pincite the service may continue to challenge certain cap- tive insurance transactions based on the facts and cir- cumstances of each case ii overruling humana we decided humana against a legal backdrop very dif- ferent from that which we confront today the commissioner in humana urged a per se rule predicated on his single eco- nomic family theory against the deductibility of brother- sister insurance premiums the commissioner has long since abandoned both that per se rule and the theory on which it was based given this change in the legal environ- ment i see no need for the court to reconsider humana which in a practical sense may be water under the bridge respondent’s position in the instant cases is consistent with the ruling position the irs has maintained for the past years-namely that characterization of intragroup pay- ments as insurance premiums should be determined on the basis of the facts and circumstances of the particular case see revrul_2001_31 c b pincite the majority adopts this approach as the framework for its legal analysis see op ct pp we consider all of the facts and cir- cumstances to determine whether an arrangement qualifies as insurance the court need not overrule humana to decide erroneously in my view that respondent should lose under the facts-and-circumstances approach that respondent is now advancing in humana we emphasize d that our holding was based upon the factual pattern presented in that case noting that in other cases factual pat- terns may differ t c pincite that being so the court today could rule for petitioners on the basis of what the majority believes to be the controlling facts and cir- cumstances distinguishing humana rather than overruling it principles of judicial restraint counsel that courts should decide cases on the narrowest possible ground verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports iii the facts and circumstances approach although i do not believe it necessary or proper to overrule humana the continuing vitality of that precedent does not control the outcome these cases can and should be decided in respondent’s favor under the facts and circumstances approach that he is currently advancing in revrul_2002_90 c b pincite the irs concluded that brother-sister payments were correctly characterized as insurance pre- miums where the assumed facts included the following p parent and s captive p provides s adequate capital s charges the operating subsidiaries arms-length premiums which are established according to customary industry rating formulas there are no parental or other related_party guarantees of any kind made in favor of s in all respects the parties conduct themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties the facts of the instant cases concerning both risk shifting and conformity to arm’s-length insurance standards differ substantially from the facts assumed in revrul_2002_90 supra the instant facts also differ substantially from the facts determined in judicial precedents that have characterized intragroup payments as insurance premiums whether the facts and circumstances evaluated in the aggre- gate give rise to insurance presents a question of proper characterization it is thus a mixed question of fact and law the majority makes certain findings of basic fact which i accept for purposes of this dissenting opinion in many instances however the majority makes no findings of basic fact to support its conclusory findings of ultimate fact in other instances the majority does not mention facts that tend to undermine its ultimate conclusions in my view the undisputed facts of the entire record warrant the opposite conclusion from that reached by the majority and justify a ruling that the rent-a-center arrangements do not con- stitute insurance for federal_income_tax purposes a risk shifting parental guaranty rent-a-center the parent issued two types of guaranties to legacy its captive first it guaranteed the multi-million- verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner dollar deferred_tax_asset dta on legacy’s balance_sheet which arose from timing differences between the captive’s fiscal_year and the parent’s calendar_year normally a dta cannot be counted as an asset for purposes of the rather modest minimum solvency requirements of bermuda insur- ance law the parent’s guaranty was essential in order for legacy to secure an exception from this rule second the parent subsequently issued an all-purpose guaranty by which it agreed to hold legacy harmless for its liabilities under the bermuda insurance act up to dollar_figure mil- lion these liabilities necessarily included legacy’s liabilities to pay loss claims of its sister corporations this all-purpose dollar_figure million guaranty was eliminated at yearend but it was in existence for the first three tax years at issue when approving the brother-sister premiums in revrul_2002_90 c b pincite the irs explicitly excluded from the hypothesized facts the existence of any parental or related-party guaranty executed in favor of the captive numerous courts have likewise ruled that the existence of a parental guaranty indemnification agreement or similar instrument may negate the existence of insurance purport- edly supplied by a captive see eg 62_f3d_835 6th cir finding no insurance where parent guaranteed captive’s liabilities rev’g tcmemo_1993_585 humana f 2d pincite n presence of parental indemnification or recapitalization agreement may provide a sufficient basis on which to find no risk shifting 71_tc_400 finding no insurance where parent agreed to supply captive with additional capital aff ’d 640_f2d_1010 9th cir 40_fedclaims_42 finding no insurance where parent issued indemnification letter by guaranteeing legacy’s liabilities rent-a-center agreed to step into legacy’s shoes to pay its affiliates’ loss claims in effect the parent thus became an insurer of its subsidi- aries’ risks the majority cites no authority and i know of none for the proposition that a holding_company can insure the risks of its wholly owned subsidiaries the presence of this parental guaranty argues strongly against the existence of risk shifting here verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports the majority asserts that rent-a-center’s parental guar- anty did not vitiate risk shifting and offers three rationales for this conclusion see op ct pp none of these rationales is convincing the majority notes that the parent did not pay any money pursuant to the parental guaranty and suggests that the guaranty was really designed only to make sure that legacy’s dtas were counted in calculating its bermuda minimum solvency margin see id p the fact that the parent was never required to pay on the guar- anty is irrelevant it is the existence of a parental guaranty that matters in determining whether a captive is truly pro- viding insurance and whatever may have prompted the issuance of the guaranty the fact is that it literally covers all of legacy’s liabilities up to dollar_figure million the dtas never got above dollar_figure million during see id p legacy’s liabilities obviously included legacy’s liability to pay the insurance claims of its sister companies the majority contends that the judicial precedents cited above are distinguishable because the guaranty issued by rent-a-center did not shift the ultimate risk of loss did not involve an undercapitalized captive and was not issued to or requested by an unrelated insurer see id p the majority’s first asserted distinction begs the question because it assumes that risk has been shifted to legacy which is the proposition that must be proved the majority’s second asserted distinction is a play on words while legacy for most of the period at issue was not undercapitalized from the standpoint of bermuda’s modest minimum solvency rules it was very poorly capitalized in comparison with real insurance_companies see infra pp moreover the court_of_appeals for the sixth circuit in humana indicated that a parental guaranty alone without regard to the cap- tive’s capitalization can provide a sufficient basis from which to find no risk shifting f 2d pincite n the majority’s third asserted distinction is a distinction without a difference while rent-a-center’s guaranty was not requested by an unrelated insurer it was demanded by legacy’s nominal insurance regulator as a condition of meeting bermuda’s minimum solvency requirements as the most important ground for deeming the guar- anty irrelevant the majority asserts that the parental guar- anty did not affect the balance sheets or net_worth of the verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner subsidiaries insured by legacy see op ct p the majority here reprises its argument that the net_worth and balance_sheet analysis must be conducted at the level of the operating subsidiaries see id pp whatever the merit of that argument generally as applied to the guaranty it clearly proves too much a parental guaranty of a captive’s liabilities will never affect the balance_sheet or net_worth of the sister company that is allegedly insured but the sixth circuit the federal_circuit and this court have all held that the existence of a parental guaranty may negate the exist- ence of insurance within an affiliated_group inadequate capitalization when blessing the brother-sister premium payments in revrul_2002_90 supra the commissioner hypothesized that the parent had supplied the captive with adequate cap- ital numerous judicial opinions have likewise held that risk cannot be shifted to a captive unless the captive is suffi- ciently capitalized to absorb the risk see eg beech aircraft f 2d pincite n no insurance where captive was undercapitalized carnation co t c pincite same the majority bases its conclusion that legacy was ade- quately capitalized on the fact that legacy met bermuda’s minimum statutory requirements once the parental guar- anty of the dta is counted see op ct p the fact that a captive meets the minimum capital requirements of an off- shore financial center is not dispositive as to whether the arrangements constitute insurance for federal_income_tax purposes indeed the sixth circuit in malone hyde held that intragroup payments were not insurance premiums even though the captive met the extremely thin minimum capitalization required by bermuda law f 3d pincite in fact legacy’s capital structure was extremely question- able during the only way that legacy was able to meet bermuda’s extremely thin minimum capitalization requirement was by counting as general business_assets its dtas and those dtas could be counted only after rent-a- center issued its parental guaranty the dtas were essen- tially a bookkeeping entry without treating that book- keeping entry as an asset legacy would have been under- capitalized even by bermuda’s lax standards verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports the extent of legacy’s undercapitalization is evidenced by its premium-to-surplus ratio which was wildly out of line with the ratios of real insurance_companies the premium-to- surplus ratio provides a good benchmark of an insurer’s ability to absorb risk by drawing on its surplus to pay incurred losses in this ratio premiums written serves as a proxy for the losses to which the insurer is exposed expert testimony in these cases indicated that u s property cas- ualty insurance_companies on average have something like a premium-to-surplus ratio in other words their surplus roughly equals the annual premiums for policies they write by contrast legacy’s premium-to-surplus ratio-ignoring the parental guaranty of its dta-wa sec_48 in in in and in excess of in and in other words legacy’s surplus covered only of pre- miums for policies written in and only of premiums for policies written in whereas commercial insurance_companies have surplus coverage in the range of even if we allow the parental guaranty to count toward legacy’s surplus its premium-to-surplus ratio was never better than legacy’s assets were undiversified and modest it had a money market fund into which it placed the supposed pre- miums received from its parent this fund was in no sense surplus it was a mere holding tank for cash used to pay claims apart from this money market fund legacy appears to have had no assets during the tax years at issue except the following a the guaranties issued by its parent b the dta reflected on its balance_sheet and c rent-a- center treasury_stock that legacy purchased from its parent for federal tax purposes the parental guaranties cannot count as assets in determining whether legacy was ade- quately capitalized they point in the precisely opposite direction the dta and treasury_stock have in common several fea- tures that make them poor forms of insurance capital first neither yields income the dta was an accounting entry that by definition cannot yield income and the rent-a- center treasury_stock paid no dividends no true insurance_company would invest of its reserves in non-income- producing assets with no potential to earn income the reserves could not grow to afford a cushion against risk verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner moreover neither the dta nor the treasury_stock was readily convertible into cash the dta had no cash_value the treasury_stock by its terms could not be sold or alien- ated although the parent agreed to buy it back at its issue_price in effect legacy relied on the availability of cash from its parent via repurchase of treasury shares to pay claims in the event of voluminous losses finally legacy’s assets were to a large degree negatively correlated with its insurance risks during legacy purchased dollar_figure million of rent-a-center treasury_stock while insuring solely rent-a-center risks thus if outsized losses occurred those losses would simultaneously increase legacy’s liabilities and reduce the value of the rent-a-center stock that was legacy’s principal asset no true insurance_company invests its reserves in assets that are both undiversified and negatively correlated to the risks that it is insuring in sum when one combines the existence of the parental guaranty legacy’s extremely weak premium-to-surplus ratio the speculative nature and poor quality of the assets in leg- acy’s insurance reserves and the fact that legacy without the parental guaranty would not even have met the extremely thin minimum capitalization required by bermuda law malone hyde f 3d pincite the absence of risk shifting seems clear under the totality of the facts and cir- cumstances i conclude that there has been no transfer of risk to the captive and hence that the rent-a-center arrangements do not constitute insurance for federal_income_tax purposes b conformity to insurance industry standards when blessing the brother-sister premiums in revrul_2002_90 supra the irs hypothesized that the parties had conduct ed themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties our court has similarly ruled that trans- actions in a captive-insurance context must comport with because legacy insured losses only below a defined threshold there was a cap on the size of any individual loss that it might have to pay see op ct p however the number of individual loss events within that tranche could exceed expectations verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports commonly accepted notions of insurance 96_tc_45 aff ’d 979_f2d_1341 9th cir because risk shifting is essential to insur- ance helvering v le gierse u s pincite the absence of risk shifting alone would dictate that the rent-a-center payments are not deductible as insurance premiums how- ever there are a number of respects in which rent-a-center its captive and the allegedly insured subsidiaries did not conduct themselves in a manner consistent with accepted insurance industry norms these facts provide additional support for concluding that these arrangements did not con- stitute insurance several facts discussed above in connection with risk shifting show that the rent-a-center arrangements do not comport with normal insurance industry practice these include the facts that legacy was poorly capitalized that its premium-to-surplus ratio was way out of line with the ratios of true insurance_companies and that is reserves consisted of illiquid undiversified and negatively correlated to the risks it was supposedly insuring no true insurance_company would act this way that were non-income-producing assets it appears that legacy had no actual employees during the tax years at issue it had no outside directors and it had no officers apart from people who were also officers of rent-a- center its parent legacy’s operations appear to have been conducted by david glasgow an employee of rent-a-center its parent premium payments and loss reimbursements were effected through bookkeeping entries made by account- ants at rent-a-center’s corporate headquarters legacy was in practical effect an incorporated_pocketbook that served as a repository for what had been until rent-a-center’s self-insurance reserve legacy issued its first two insurance policies before receiving a certificate of registration from bermuda insur- ance authorities according to those authorities legacy was therefore in violation of bermuda law and engaged in the insurance_business without a license bermuda evidently agreed to let petitioners fix this problem retroactively for the first three months of its existence legacy was in violation of bermuda’s minimum capital rules because the dta was not cognizable in determining capital adequacy verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie rent-a-center inc v commissioner only upon the issuance of the parental guaranty in date and the acceptance of this guaranty by bermuda authorities was legacy able to pass bermuda’s capital ade- quacy test there was no actuarial determination of the premium pay- able to legacy by each operating subsidiary based on the specific subsidiary’s risk profile rather an outside insurance adviser estimated the future loss exposure of the affiliated_group and rent-a-center the parent determined an aggre- gate premium using that estimate the parent paid this premium annually to legacy the parent’s accounting department subsequently charged portions of this premium to each subsidiary in the same manner as self-insurance costs had been charged to those subsidiaries before legacy was created in other words in contrast to the facts assumed in revrul_2002_90 supra there was in these cases no determination of arms-length premiums established according to customary industry rating formulas to the contrary the entire arrangement was orchestrated exactly as it had been orchestrated before when the rent-a- center group maintained a self-insurance reserve for the tranche of risks purportedly insured by legacy from legacy’s inception in date through date legacy did not actually pay loss claims submitted by the supposed insureds rather the parent’s accounting department netted loss reimbursements due to the subsidi- aries from legacy against premium payments due to legacy from the parent beginning in date the parent withdrew a fixed preset amount of cash via weekly bank wire from legacy’s money market account these weekly withdrawals depleted legacy’s money market account to near zero just before the next annual premium was due this modus operandi shows that rent-a-center regarded legacy not as an insurer operating at arm’s length but as a bank account into which it made deposits and from which it made withdrawals these facts considered in their totality lead me to dis- agree with the majority’s conclusory assertions that legacy entered into bona_fide arm’s length contracts with rent-a-center that legacy charged actuarially deter- mined premiums that legacy paid claims from its sepa- rately maintained account and that legacy was adequately verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie united_states tax_court reports capitalized see op ct p in my view the totality of the facts and circumstances could warrant the conclusion that legacy was a sham at the very least the totality of the facts and circumstances makes clear that the arrangements here did not comport with commonly accepted notions of insur- ance harper grp t c pincite and that the rent-a- center group of companies did not conduct themselves in a manner consistent with the standards applicable to an insur- ance arrangement between unrelated parties revrul_2002_90 c b pincite the departures from accepted insurance industry practice combined with the absence of risk shifting to the captive from the alleged insureds con- firms that these arrangements did not constitute insurance for federal_income_tax purposes colvin gale kroupa and morrison jj agree with this dissent f verdate mar jun jkt po frm fmt sfmt v files boundv wit bv864a rent-a jamie
